Exhibit 10.1

PROXY

AND

VOTING AGREEMENT

THIS PROXY AND VOTING AGREEMENT (this “Agreement”), dated as of May 16, 2006, is
entered into by and among Herbst Gaming, Inc., a Nevada corporation (“Parent”);
HGI-Casinos, Inc., a Nevada corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”); Cornelius T. Klerk; David R. Grundy; Deborah Lundgren; Doug
Hayes; Ferenc B. Szony; Jon N. Bengtson; Larry Tuntland; Louis J. Phillips; Pete
Cladianos III; Pete Cladianos; Jr.; Robert J. Medeiros; Katherene Latham;
Bradley Cladianos 1996 Trust; The Hannah Patricia Pauly Trust; The Pete
Cladianos III Trust; The Antonia Cladianos II Grantor Retained Annuity Trust;
The Leslie Cladianos Grantor Retained Annuity Trust; The Pete Cladianos Jr.
Trust FBO Pete Cladianos III; The Katherene Johnson Latham Trust FBO Pete
Cladianos III; The Katherene Johnson Latham Trust FBO Leslie Cladianos; The Pete
Cladianos Jr. Trust FBO Leslie Cladia; The Pete Cladianos Jr. Trust FBO Antonia
Cladianos II; The Katherene Johnson Latham Trust FBO Antonia Cladianos II; The
Pete Cladianos Jr. Trust FBO Allison Cladianos; The Pete Cladianos Jr. Trust FBO
Antonia Cladianos II Trust; The Pete Cladianos III Grantor Retained Annuity
Trust; Antonia Cladianos; The Katherene J. Latham 1988 Trust; Katherene Renee
Lundgren UNIFTRF MIN ACT NV; The Deborah R. Lundgren Family Trust; The Katherene
Johnson Latham Trust FBO Katherene R. Lundgren; The Pete Cladianos Jr. FBO
Katherene R. Lundgren; The Katherene Johnson Latham Trust FBO Gregory K.
Lundgren; The Pete Cladianos Jr. Trust FBO Gregory K. Lundgen; The Katherene R.
Lundgren Trust; The Gregory Kent Lundgren Trust and The Deborah R. Lundgren 1986
Trust; (such individuals and entities together, the “Stockholders” and each a
“Stockholder”) and, with respect to Section 7(k) hereof only, The Sands Regent,
a Nevada corporation (the “Company”)

RECITALS

WHEREAS, concurrently herewith, Parent, Merger Sub, and the Company have entered
into an Agreement and Plan of Merger, of even date herewith (as such agreement
may hereafter be amended from time to time in conformity with the provisions
thereof, the “Merger Agreement”), pursuant to which Merger Sub will merge with
and into the Company and the Company shall be the surviving corporation and
become a wholly-owned subsidiary of Parent (the “Merger”);

WHEREAS, the Stockholders are the beneficial owners (as defined below) of shares
of common stock, $0.10 par value per share, of the Company in such amounts as
set forth in Annex A (such shares, together with all other shares of capital
stock or other voting securities of the Company with respect to which each
Stockholder has beneficial ownership as of the date of this Agreement, and any
shares of capital stock or other voting securities of the Company, beneficial
ownership of which is directly or indirectly acquired after the date hereof,
including, without limitation, shares received pursuant to any stock splits,
stock dividends or distributions, shares acquired by purchase or upon the
exercise, conversion or exchange of any option, warrant or convertible security
or otherwise, and shares or any voting securities of the Company received
pursuant to any change in the capital stock of the Company by reason of any
recapitalization, merger, reorganization, consolidation, combination, exchange
of shares or the like, are referred to herein as “Stockholder Shares”); and



--------------------------------------------------------------------------------

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent and Merger Sub have requested that the Stockholders agree, and the
Stockholders have each agreed, to enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. For the purposes of this Agreement, terms not defined herein but
used herein and defined in the Merger Agreement shall have the meanings set
forth in the Merger Agreement, unless the context clearly indicates otherwise.

2. Voting Agreement. Each Stockholder hereby agrees with Parent and Merger Sub
that, at any meeting of the Company’s stockholders, however called, such
Stockholder shall appear at each such meeting, in person or by proxy, or
otherwise cause all of their respective Stockholder Shares then outstanding to
be counted as present thereat for purposes of establishing a quorum, and such
Stockholder shall vote, or cause to be voted (or in connection with any written
consent of the Company’s stockholders, act, or cause to be acted, by written
consent, if so permitted) with respect to all Stockholder Shares that such
Stockholder is entitled to vote or as to which such Stockholder has the right to
direct the voting, as of the relevant record date, (i) in favor of the Merger
Agreement and the Merger and each of the other actions contemplated by the
Merger Agreement and this Agreement and actions required in furtherance thereof
and hereof; (ii) against any proposal that is intended to, or is reasonably
likely to result in any of the conditions of the Parent’s or Merger Sub’s
obligations under the Merger Agreement not being fulfilled; and (iii) against
(A) any Acquisition Proposal (as defined in the Merger Agreement), or (B) the
election of a group of individuals to replace a majority or more of the
individuals presently on the Board of Directors of the Company; provided that if
one or more individuals presently on the Board of Directors withdraws his or her
nomination for reelection at any meeting of stockholders for the election of
directors, such Stockholder may vote for a replacement director nominated by the
Company’s Board of Directors for such individual(s); provided further that
nothing in this Agreement shall be interpreted as obligating any Stockholder to
exercise any options to acquire shares of capital stock of the Company.

3. Proxy.

(a) Each Stockholder hereby irrevocably (but subject to the termination
provisions of Section 6 hereof) constitutes and appoints Parent, which shall act
by and through Edward J. Herbst (the “Proxy Holder”), with full power of
substitution, its true and lawful proxy and attorney-in-fact to vote at any
meeting (and any adjournment or postponement thereof) of the Company’s
stockholders called for purposes of considering whether to approve any
transaction described in Section 2 hereof, or to execute a written consent of
stockholders in lieu of any such meeting (if so permitted), all Stockholder
Shares held by such Stockholder of record as of the relevant record date, in the
manner specified in Section 2 hereof.

 

2



--------------------------------------------------------------------------------

(b) The proxy and power of attorney granted herein shall be deemed to be coupled
with an interest sufficient in law to support a proxy and shall revoke all prior
proxies granted by each Stockholder which conflict with the proxy granted
herein. Each Stockholder will take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy and power
of attorney. Each Stockholder shall not grant any proxy to any person which
conflicts with the proxy granted herein, and any attempt to do so shall be void.
The power of attorney granted herein is a durable power of attorney and shall
survive the insolvency, incapacity, death or liquidation of a Stockholder, as
the case may be.

(c) If any Stockholder fails for any reason to vote his, her or its Stockholder
Shares as required by Section 2 hereof, then the Proxy Holder shall have the
right to vote the Stockholder Shares held by such Stockholder at any meeting of
the Company’s stockholders and in any action by written consent of the Company’s
stockholders in accordance with this Section 3. The vote of a Proxy Holder shall
control in any conflict between a vote of such Stockholder Shares by a Proxy
Holder and a vote of such Stockholder Shares by such Stockholder with respect to
the matters set forth in Section 2 hereof.

4. Director and Officer Matters Excluded. Parent and Merger Sub acknowledge and
agree that no provision of this Agreement shall limit or otherwise restrict any
Stockholder with respect to any act or omission that a Stockholder may undertake
or authorize in his or her capacity as a director or officer of the Company,
including, without limitation, any vote that such Stockholder may make as a
director or officer of the Company with respect to any matter presented to the
Company Board.

5. Other Covenants, Representations and Warranties. Each Stockholder hereby
represents and warrants to, and covenants with, Parent and Merger Sub as
follows:

(a) Title to Stockholder Shares. Each Stockholder is the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act, “beneficial owner”)
of all the Stockholder Shares set forth in Annex A opposite such Stockholder’s
name. Each Stockholder has sole voting power and the sole power of disposition
with respect to all of his or her Stockholder Shares outstanding on the date
hereof, and will have sole voting power and sole power of disposition with
respect to all of his or her Stockholder Shares acquired after the date hereof
upon the exercise, conversion or exchange of any option, warrant or convertible
security owned or held by such Stockholder as of the date hereof, with no
limitations, qualifications or restrictions on such rights. Each Stockholder is
the sole record holder of his or her Stockholder Shares outstanding on the date
hereof as set forth in Annex A opposite such Stockholder’s name.

(b) Power; Binding Agreement. Each Stockholder has the legal capacity, power and
authority to enter into and perform all of his or her respective Stockholder
obligations under this Agreement. The execution, delivery and performance of
this Agreement by each Stockholder will not violate any agreement or court order
to which such Stockholder is a party or is subject, including, without
limitation, any voting agreement or voting trust. This Agreement has been duly
and validly executed and delivered by each Stockholder and constitutes a valid
and binding agreement upon each Stockholder, enforceable against such
Stockholder in accordance with its terms, subject to general principles of
equity.

 

3



--------------------------------------------------------------------------------

(c) Restriction on Transfer, Proxies and Non-Interference; Stop Transfer. Except
as expressly contemplated by this Agreement, during the term of this Agreement,
no Stockholder shall, directly or indirectly: (i) offer for sale, sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to,
or consent to the offer for sale, sale, transfer, tender, pledge, encumbrance,
assignment or other disposition of, any or all of his or her Stockholder Shares
or any interest therein; (ii) grant any proxies or powers of attorney with
respect to any Stockholder Shares which conflict with Section 3(a) hereof and
the proxy granted herein or deposit any Stockholder Shares into a voting trust
or enter into a voting agreement with respect to any Stockholder Shares; or
(iii) take any action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing any of his or her
respective Stockholder obligations under this Agreement. Each Stockholder
further agrees with and covenants to Parent that such Stockholder shall not
request that the Company register the transfer of any certificate or
uncertificated interest representing any of their Stockholder Shares, unless
such transfer is made in compliance with this Agreement. Each Stockholder agrees
that, in order to ensure compliance with the restrictions referred to herein,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

(d) No Consents. To his, her or its knowledge, the execution and delivery of
this Agreement by each Stockholder does not, and the performance by each
Stockholder of his, her or its obligations hereunder will not, require such
Stockholder to obtain any consent, approval, authorization or permit of, or to
make any filing with or notification to, any Governmental Entity.

(e) Notification of Parent. Each Stockholder hereby agrees, while this Agreement
is in effect, to notify Parent and Merger Sub promptly of the number of any
additional shares of capital stock and the number and type of any other voting
securities of the Company acquired by such Stockholder, if any, after the date
hereof.

(f) Reliance by Parent and Merger Sub. Each Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement.

(g) Sophistication. Each Stockholder acknowledges being an informed and
sophisticated investor and, together with such Stockholder’s advisors, has
undertaken such investigation as they have deemed necessary, including the
review of the Merger Agreement and this Agreement, to enable the Stockholder to
make an informed and intelligent decision with respect to the Merger Agreement
and this Agreement and the transactions contemplated thereby and hereby.

(h) Permitted Transfers. Notwithstanding Section 5(c), any Stockholder that is a
natural person shall have the right to transfer his or her Stockholder Shares to
(1) any Family Member (as defined below); (2) the trustee or trustees of a trust
for the benefit of such Stockholder and/or one or more Family Members; (3) the
executor, administrator or personal representative of the estate of such
Stockholder; (4) any guardian, trustee or conservator appointed with respect to
the assets of such Stockholder or (5) any transferee approved by Parent;
provided that in the case of any such transfer, the transferee shall, as a
condition to such transfer, execute an agreement to be

 

4



--------------------------------------------------------------------------------

bound by the terms and conditions of this Agreement. “Family Member” means the
Stockholder’s spouse, father, mother, issue (if living with the Stockholder),
brother or sister.

6. Termination. This Agreement, including the voting agreement and proxy granted
pursuant to Sections 2 and 3 hereof, shall terminate immediately upon the
earlier to occur of (a) the termination of the Merger Agreement in accordance
with its terms, (b) the Effective Time and (c) the date of any material
modification, waiver or amendment to the Merger Agreement which reduces the Per
Share Amount or extends the Outside Date beyond the date which is 12 months
after the date hereof.

7. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

(b) Assignment. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other parties hereto, and any
attempted assignment in violation hereof shall be void.

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto.

(d) Notices. All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed given if delivered personally, sent by
facsimile, sent by nationally-recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the addresses set forth below or to such other address as the party
to whom notice is to be given may have furnished to the other parties hereto in
writing in accordance herewith. Any such notice or communication shall be deemed
to have been delivered and received (A) in the case of personal delivery, on the
date of such delivery, (B) in the case of facsimile, on the date sent if
confirmation of receipt is received and such notice is also promptly mailed by
registered or certified mail (return receipt requested), (C) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next business day delivery, on the next business day after
the date when sent, and (D) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted:

 

if to Parent or Merger Sub:    Herbst Gaming, Inc.    3440 West Russell Road   
Las Vegas, Nevada 89118    Attention: Edward J. Herbst and Sean Higgins   
Facsimile: (702) 798-8079

 

5



--------------------------------------------------------------------------------

with a copy to:    Gibson, Dunn & Crutcher LLP    333 S. Grand Ave.    Los
Angeles, California 90071    Attention: Peter F. Ziegler    Facsimile: (213)
229-7520 if to a Stockholder, to:    such address for the Stockholder as set
forth on the signature page hereto

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(e) Severability. If any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable, this Agreement shall be considered divisible
and inoperative as to such provision to the extent it is deemed to be illegal,
invalid or unenforceable, and in all other respects this Agreement shall remain
in full force and effect; provided, however, that if any provision of this
Agreement is deemed or held to be illegal, invalid or unenforceable, the parties
agree to replace such provision with a provision that is legal, valid and
enforceable and that will achieve, to the greatest extent possible, the
economic, business and other purposes of such invalid or unenforceable
provision. Further, should any provision contained in this Agreement ever be
reformed or rewritten by any judicial body of competent jurisdiction, such
provision as so reformed or rewritten shall be binding upon all parties hereto.

(f) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(g) Governing Law; Submission to Jurisdiction; Waivers; Consent to Service of
Process; Waiver of Jury Trial. This Agreement shall be deemed to be made in and
in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of Nevada without regard to the conflict
of law principles thereof. Each party hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by another party hereto or
its successors or assigns shall be brought in the courts of the State of Nevada
to the fullest extent permitted by Applicable Law and each of the parties hereto
hereby (x) irrevocably submits with regard to any such action or proceeding for
itself and in respect to its property, generally and unconditionally, to the
exclusive personal jurisdiction of the aforesaid courts in the event any dispute
arises out of this Agreement or any transaction contemplated hereby, (y) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (z) agrees that it will not
bring any action relating to this Agreement or any transaction contemplated
hereby in any court other than the aforesaid courts. Any service of process to
be made in such action or proceeding may be made by delivery of process in
accordance with the notice provisions contained in Section 7(d). Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any

 

6



--------------------------------------------------------------------------------

action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to serve process in accordance with this
Section 7(g), (b) that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by applicable law that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each party
hereto hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.

(h) Counterparts. This Agreement may be executed by facsimile and in multiple
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.

(i) Further Assurances. At the request of any party to another party or parties
to this Agreement, such other party or parties shall execute and deliver such
instruments or documents to evidence or further effectuate (but not to enlarge)
the respective rights and obligations of the parties and to evidence and
effectuate any termination of this Agreement.

(j) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity without the necessity of demonstrating the inadequacy of monetary
damages.

(k) Company Stop Transfer Agreement. The Company hereby acknowledges the
restrictions on transfer of the Stockholder Shares contained in Section 5(c)
hereof. The Company agrees not to, and to instruct its transfer agent not to,
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Stockholder Shares, unless such
transfer is made pursuant to and in compliance with this Agreement.

(l) Individual Performance. Notwithstanding anything in this Agreement to the
contrary, no Stockholder shall be responsible or liable for the failure of any
other Stockholder to comply with its obligations hereunder. Nothing in this
Agreement shall be interpreted as creating a “group” (as such term is defined in
the rules promulgated under the Securities Exchange Act of 1934, as amended)
among the Stockholders.

(Remainder of page intentionally left blank)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and the Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

HERBST GAMING, INC.

By:

 

/s/ Edward J. Herbst

 

Name: Edward J. Herbst

Title: Chairman, Chief Executive Officer and President

HGI-CASINOS, INC.

By:

 

/s/ Edward J. Herbst

 

Name: Edward J. Herbst

Title: Chairman, Chief Executive Officer and President

STOCKHOLDERS:

/s/ Cornelius T. Klerk

Cornelius T. Klerk

Address:

            

/s/ David R. Grundy

David R. Grundy

Address:

            

/s/ Deborah Lundgren

Deborah Lundgren

Address:

            



--------------------------------------------------------------------------------

/s/ Doug Hayes

Doug Hayes

Address:

            

/s/ Ferenc B. Szony

Ferenc B. Szony

Address:

            

/s/ Jon N. Bengtson

Jon N. Bengtson

Address:

            

/s/ Larry Tuntland

Larry Tuntland

Address:

            

/s/ Louis J. Phillips

Louis J. Phillips

Address:

            



--------------------------------------------------------------------------------

/s/ Pete Cladianos III

Pete Cladianos III

Address:

            

/s/ Pete Cladianos, Jr.

Pete Cladianos, Jr.

Address:

            

/s/ Robert J. Medeiros

Robert J. Medeiros

Address:

    

/s/ Katherene Latham

Katherene Latham

Address:

    

Bradley Cladianos 1996 Trust

/s/ Pete Cladianos III

Pete Cladianos III

Trustee



--------------------------------------------------------------------------------

The Hannah Patricia Pauly Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Pete Cladianos III Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Antonia Cladianos II Grantor Retained Annuity Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Leslie Cladianos Grantor Retained Annuity Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee



--------------------------------------------------------------------------------

The Pete Cladianos Jr. Trust FBO Pete Cladianos III

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Katherene Johnson Latham Trust FBO Pete Cladianos III

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Katherene Johnson Latham Trust FBO Leslie Cladianos

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Pete Cladianos Jr. Trust FBO Leslie Cladianos

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee



--------------------------------------------------------------------------------

The Pete Cladianos Jr. Trust FBO Antonia Cladianos II

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Katherene Johnson Latham Trust FBO Antonia Cladianos II

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Pete Cladianos Jr. Trust FBO Allison Cladianos

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Pete Cladianos Jr. Trust FBO Antonia Cladianos II Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee



--------------------------------------------------------------------------------

The Pete Cladianos III Grantor Retained Annuity Trust

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

Antonia Cladianos

(held in street name Wachovia)

/s/ Pete Cladianos Jr.

Pete Cladianos Jr.

Trustee

The Katherene J. Latham 1988 Trust

/s/ Katherene J. Latham

Katherene J. Latham

Trustee



--------------------------------------------------------------------------------

Katherene Renee Lundgren UNIFTRF MIN ACT NV /s/ Debra Lundgren

Debra Lundgren

Custodian

 

The Deborah R. Lundgren Family Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee

 

The Deborah R. Lundgren Family Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee

 

The Katherene Johnson Latham Trust FBO Katherene R. Lundgren /s/ Deborah
Lundgren

Deborah Lundgren

Trustee



--------------------------------------------------------------------------------

The Pete Cladianos Jr. FBO Katherene R. Lundgren /s/ Deborah Lundgren

Deborah Lundgren

Trustee

 

The Katherene Johnson Latham Trust FBO Gregory K. Lundgren /s/ Deborah Lundgren

Deborah Lundgren

Trustee

 

The Pete Cladianos Jr. Trust FBO Gregory K. Lundgren /s/ Deborah Lundgren

Deborah Lundgren

Trustee

 

The Katherene R. Lundgren Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee



--------------------------------------------------------------------------------

The Gregory Kent Lundgren Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee

 

The Deborah R. Lundgren 1986 Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee

 

The Deborah R. Lundgren 1986 Trust /s/ Deborah R. Lundgren

Deborah R. Lundgren

Trustee

ACKNOWLEDGED AND AGREED TO

(with respect to Section 7(k)):

 

THE SANDS REGENT By:  

/s/ Ferenc B. Szony

  Name: Ferenc B. Szony   Title: President and Chief Executive Officer